683 N.W.2d 141 (2004)
PEOPLE
v.
ROBINSON.
No. 125441.
Supreme Court of Michigan.
June 11, 2004.
SC: 125441. COA: 252755.
On order of the Court, the application for leave to appeal the January 6, 2004 order of the Court of Appeals is considered, and it is GRANTED, limited to the issues (1) whether corroboration is an element of perjury, (2) whether double jeopardy would bar further proceedings, and (3) whether People v. Nix, 453 Mich. 619, 556 N.W.2d 866 (1996), was properly decided.
The Prosecuting Attorneys Association of Michigan and Criminal Defense Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in the case may move the Court for permission to file briefs amicus curiae.